Citation Nr: 0600356	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  99-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This case was last before the Board of Veterans' Appeals 
(Board) in October 2004 on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office (RO).  The Board 
previously remanded the case in March 2001.


FINDINGS OF FACT

1.  The veteran's psoriasis did not begin or become worse in 
wartime service.

2.  The veteran's hypertension did not begin or become worse 
in wartime service.


CONCLUSIONS OF LAW

1.  The veteran's psoriasis was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The veteran's hypertension was not incurred in or 
aggravated by wartime service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The claimant filed the requisite form to apply for VA 
disability compensation in January 1973.  VA has provided 
forms for the claimant to authorize the release of private 
medical or other information.  No other specific forms are 
required to prosecute his claim.  38 U.S.C.A. § 5102 (West 
2002).

The veteran's claim predated enactment of the VCAA.  VA 
adjudicated the claims in September 1997 without notifying 
the veteran prior to adjudication of the evidence necessary 
to well ground his claim under then-applicable law.  VA 
notified the veteran about well-grounding these claims by 
providing a copy of the rating decision in September 1997 and 
in an April 1999 statement of the case (SOC) and a December 
1999 supplemental statement of the case (SSOC).

Subsequent to enactment of the VCAA, the Board remanded the 
case in March 2001 for VA to provide the veteran notice as 
mandated by the VCAA and to assist the veteran to develop his 
claim consistent with the mandate of the Act.  VA 
subsequently notified the veteran in a letter of June 2001, 
with further elaboration in letters of November 2002 and 
November 2004, of the information and evidence necessary to 
substantiate his claims and of his rights to VA assistance 
and of his and VA's respective obligations in developing 
evidence to substantiate his claims.  VA subsequently 
readjudicated his claims de novo, thus vitiating any 
prejudice that might have resulted from adjudication without 
adequate notice prior to enactment of the VCAA.  In addition 
to the VCAA letters, SSOCs of June 2004 and June 2005 
afforded further notice of the information and evidence 
necessary to substantiate the claim.  VA has discharged it 
duty to notify the veteran how to prosecute his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005), without prejudice to the claimant resulting from the 
initial adjudication of his claim prior to enactment of the 
VCAA.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has obtained all federal information and evidence of which 
it had notice and, where necessary, the veteran's 
authorization to obtain privately held evidence.  VA obtained 
the veteran's service medical records in February 1973.  
Consequently, the July 1997 and June 2001 reports from the 
National Personnel Records Center (NPRC), the federal 
custodian of service records, to the effect that it had no 
service records of the veteran and that any located at NPRC 
in July 1973 were probably burned in a fire are inapposite to 
this case.  There is no evidence that VA obtained incomplete 
records in February 1973.  The service records are sufficient 
to decide the claim.  There is neither basis nor need to find 
that further action to obtain federal records would be 
futile, as is required when there is reason to believe 
records that ordinarily exist cannot be located.  Whereas VA 
obtained the veteran's service records before the July 1973 
fire, the July 1997 and June 2001 NPRC reports do not 
constitute failures to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e) (2005).  Finally, 
VA has examined the veteran and obtained medical opinions 
necessary to decide the claim.  VA has discharged its duty to 
assist the veteran to obtain evidence to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).

II.  Service Connection

Interpreting the veteran's contentions, he argues that he 
developed psoriasis and hypertension while in active service 
in the Army, and that VA should grant service connection.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against both claims and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2005).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Current diagnoses of psoriasis and hypertension are 
established by VA examinations of December 2004 and January 
2005, respectively.  The matters at issue in this case are 
whether the veteran incurred or aggravated either condition 
in service, and, if so, whether there is a nexus between 
those conditions in service and the current diagnoses.  There 
is no question in this case whether there was aggravation in 
service of a preexisting disease; the entrance medical 
examination of November 1950 is negative for psoriasis and 
for hypertension, and the veteran does not allege aggravation 
of a pre-existing condition.  The veteran is presumed sound 
on entrance into service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).

The veteran's service medical records are silent for any 
complaint, treatment or diagnosis of psoriasis or 
hypertension.  The separation examination report of February 
2, 1953, shows the examiner found the veteran's skin to be 
normal.  The examiner measured the veteran's blood pressure 
as 110/60 mm Hg.

On October 1957 VA hospitalization for hemangiomata of the 
palat, a general review of systems and physical examination 
was silent about the skin and found the veteran's 
cardiovascular system normal.

The veteran filed his original application for VA disability 
compensation in January 1973.  The claim was for cold chills 
and for a nervous condition, both beginning in 1952.  He made 
no claim then of psoriasis or hypertension, although he 
mentioned that he was treated for these disorders from 
December 1972 to June 1973.  

A report of VA hospitalization of December 1972 to January 
1973 is the earliest medical evidence of record showing 
contemporaneous diagnoses of psoriasis and hypertension.  The 
admission was for severe hypertension.  The veteran, 
described as a known hypertensive since eight to 10 years 
back, reported that high blood pressure was first found when 
he went to his physician because of headaches about eight 
years ago.

On VA examination in February 1973, the examiner made no 
findings of a skin disorder.  He diagnosed hypertension.  
June to July 1973 VA hospitalization again diagnosed 
psoriasis and hypertension.

In statements of January and March 1975, J. Acosta-Velarde, 
M.D., reported that he treated the veteran for nervous 
tension and hypertension "on" or "sometime around" 
(according to different translations of record) February 26, 
1953, and that the veteran also had psoriasis of the scalp 
and arms.  Dr. Acosta also stated the conditions began while 
the veteran was in the army and they became so severe that he 
had not been able to work since 1972.  In a September 1975 
statement, Dr. Acosta reported he saw the veteran in his 
office in 1953, 1954, 1958, 1970, 1971, 1972, and 1975.

Dr. Acosta provided no contemporaneous records with his 
statements.  In an April 1976 statement, he reported that he 
treated the veteran frequently in 1953, 1954, and 1958, and 
his case "was on record," but that he had retired and his 
records were destroyed.  In a sworn statement of June 1976, 
Dr. Acosta reported he formally retired on October 31, 1975.  
He stated on January 1, 1976, he turned his office over for 
use in a law practice, and most of his records were 
destroyed.  He stated that the medical certificates he issued 
for the veteran in March and September 1975 were according to 
records that existed in his office at that time.

VA examinations in September 1997 produced diagnoses of 
psoriasis and of hypertension.  Both examining physicians 
noted the veteran's history of onset of each disorder 30 
years ago.

On VA cardiology examination in December 2004, the examiner 
confirmed the diagnosis of arterial hypertension.  The 
examiner opined that the history that Dr. Acosta reported 
seemed to be from the veteran and not very reliable.  The 
examiner opined that given the normal blood pressure reading 
on separation from service and the lack of contemporaneous 
records from Dr. Acosta, she could not attest that the 
veteran had hypertension within one year after service.

On VA skin examination in January 2005, the examiner likewise 
noted Dr. Acosta's statements and the lack of contemporaneous 
medical records.  The examiner opined that finding a nexus 
between the veteran's psoriasis and service would be pure 
speculation.

In weighing the evidence for and against the veteran's claim, 
the evidence contemporaneous with the alleged time of onset 
of the claimed conditions, i.e., the service medical records, 
have the greatest probative value.  They are negative for 
both conditions.  Adding to the weight of the separation 
examinations as regards hypertension, is affirmatively showed 
normal blood pressure at the time of separation from service.

The strongest evidence for the veteran's claims comprises Dr. 
Acosta's statements of treatment for hypertension and 
observation of psoriasis in February 1953, three weeks after 
separation from service.  The probative value of these 
statements is bolstered by his June 1976 affidavit that the 
based the March and September 1975 statements on medical 
records that existed when he issued the statements.

Dr. Acosta's statements are of lesser probative value than 
the separation examination for several reasons.  First, the 
intervening October 1957 VA hospital record is negative for 
psoriasis, and it affirmatively found no cardiovascular 
abnormality, which hypertension would be.  Second, the 
veteran's history of onset of hypertension eight to 10 years 
prior to seeking treatment for severe hypertension has great 
probative weight, both because it was history given for the 
purpose of seeking treatment, and presumably accurate so as 
to facilitate proper and effective treatment, and because of 
the detailed report of the circumstances in which the veteran 
reported hypertension was diagnosed originally.  
Additionally, the history the veteran reported to the July 
1997 VA examiners was consistent with the history provided 
the December 1972 VA inpatient physician, i.e., both 
histories were of onset in the early 1960s, not the early 
1950s.


A largely illegible March 1975 statement from Dr. Portalatin 
stated that he treated the veteran for [illegible] in 1960.  
This statement is uninformative regarding any question of 
incurrence of either claimed disability.  It is not evidence 
of the time of onset of anything.  It does not show a link 
with service of anything.

Regarding psoriasis, neither the veteran's history, nor Dr. 
Acosta's March 1975 history and opinion of onset in service 
of psoriasis and of hypertension is evidence of a showing of 
a chronic disease diagnosed as such in service such as to 
permit either condition to be service connected based on his 
statements.  38 C.F.R. § 3.303(b) (2005).  Dr. Acosta did not 
diagnose either condition as chronic.

Psoriasis is not subject to a presumption of incurrence in 
service if shown to exist to the degree of a 10 percent 
disability within a prescribed time after service.  See us 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 92005).

Hypertension is presumed incurred in service if it is shown 
by credible medical evidence to have existed to the degree of 
10 percent disabling within one year following service, even 
if the disorder was not diagnosed within that year, as long 
as it was diagnosed within a reasonably short period 
thereafter.  38 C.F.R. § 3.307, 3.309(a) 92005).  Even 
assuming the accuracy of Dr. Acosta's reported finding of on 
or about February 26, 1953, his reports collectively report 
no clinical data, and they are uninformative about the degree 
of hypertension at that time.  The question whether 
hypertension was 10 percent disabling at that time is not 
amenable to resolution of the doubt in the veteran's favor.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  Evidence in equipoise is resolved in the veteran's 
favor when there is genuine evidence for and against a matter 
material to a decision, not to resolve speculation.  
38 C.F.R. § 3.102.  Regulation precludes the presumption that 
a disability was 10 percent disabling during a presumptive 
period based on the advancement of the condition after the 
presumptive period.  38 C.F.R. § 3.307(c) (2005).  In other 
words, VA cannot presume from a December 1972 VA finding of 
severe hypertension that hypertension was 10 percent 
disabling in 1953 and then, based on that presumption, 
presume it was incurred in service.  The evidence does not 
support a presumption of incurrence in service.

Psoriasis and hypertension can both be service connected if 
either was noted in service and there is evidence of 
continuity of symptomatology thereafter, 38 C.F.R. § 3.303(b) 
(West 2002), and there is a nexus between the current 
disorder and the continuity of symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the evidence 
does not show either condition was noted during service.  The 
veteran made no such assertion in his original application 
for compensation, or in his May 1981 statement about 
psoriasis, or in his June 1997, August 2001, or December 2004 
statements.  He has consistently stated that he was treated 
for both conditions almost immediately after service.  Dr. 
Acosta proffered an opinion in March 1975 that both 
conditions began in service, but based on his report of 
observations made after service; he has never stated that the 
veteran reported either condition began in service or was 
noted in service.  Where a condition was not noted in 
service, it cannot be service connected based on continuity 
of symptomatology with the condition noted in service.  
38 C.F.R. § 3.303(b) (2005).

The December 20004 and January 2005 VA medical opinions that 
neither psoriasis nor hypertension can be linked with service 
in the absence of contemporaneous medical evidence must be 
taken as opinions that it is less likely than not that 
psoriasis or hypertension were incurred in service.  These 
medical opinions are probative because they are based on 
review of the entire available record.  The opinion of two 
physicians that they cannot without speculation link the 
veteran's claimed conditions to service in the absence of 
contemporaneous evidence of the actual findings in February 
1953 and thereafter are persuasive that VA should not do so 
either.

In sum, the silence of the service medical record, the 
negative October 1957 VA hospital record, the history of 
onset of hypertension 10 years after service reported 
contemporaneously with the first medical record 
contemporaneous with a diagnosis of hypertension, the 
consistency in the history of hypertension as reported at the 
December 1972 VA hospital record and at the July 1997 VA 
examination, and the adverse opinions of the December 2004 
and January 2005 VA examiners outweigh the several statements 
from Dr. Acosta.  Dr. Acosta's sworn statement that his March 
and September 1975 statements were based on his then-extant 
practice records does not add sufficient weight to his 
statements in combination to create equipoise in the evidence 
for and against the veteran's claims.

Taking all of the evidence together, including that pertinent 
to service, 38 C.F.R. § 3.303(d) (2005), the preponderance of 
the evidence is against the veteran's claims.  There is no 
basis to give the veteran the benefit of the doubt as to 
either claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for psoriasis and for hypertension is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


